t c memo united_states tax_court sas investment partners schmidt financial group inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date david b shiner and sanjay shivpuri for petitioner john w stevens michael j gabor and richard j hassebrock for respondent memorandum findings_of_fact and opinion vasquez judge this case is a partnership-level proceeding subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of pub_l_no sec_402 stat pincite the sole issue for decision is whether sas investment partners sas has a valid sec_6664 reasonable_cause defense to the penalties respondent determined as a result of a son-of-boss transaction in findings_of_fact sanford schmidt and schmidt financial group inc mr schmidt graduated from the university of illinois with a bachelor of science degree in accounting in he has been a certified financial planner since and he also is a chartered financial consultant and chartered life underwriter mr schmidt passed a number of exams to obtain these professional licenses including tests on estate_taxes and estate_planning and he is required to complete continuing education courses to maintain his licenses in mr schmidt started schmidt financial group inc schmidt financial predominantly to provide estate_planning services to individuals with a unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue petitioner schmidt financial group inc has conceded respondent’s numerical adjustments mr schmidt does not remember whether he had to pass an exam on income_tax net_worth in excess of dollar_figure million mr schmidt has been the president of schmidt financial at all times and during the year at issue he owned of the company mr schmidt has made schmidt financial a highly successful company with reported total income of dollar_figure in and dollar_figure in schmidt financial elected to be treated as an s_corporation beginning in and that election remains in effect schmidt financial developed its client base primarily by referral often mr schmidt would refer clients to law firms in order to have their legal documents interpreted and in return those law firms would refer their own clients to schmidt financial albert grasso mr grasso received his j d from georgetown law school in and his ll m in taxation from georgetown law school in he has known mr schmidt for over years since the mid-1990s he has been mr schmidt’ sec_4 mr schmidt described schmidt financial’s business as follows we help people analyze their estates help them determine their goals and objectives determine how much money they want to pass on to their heirs how much money they want to leave to charity and help them with the proper ownership structure of their assets a s well as the integration of life_insurance in that whole process mr schmidt’s ex-wife karen schmidt owned the other of schmidt financial personal and corporate counsel and the registered agent for all of mr schmidt’s legal entities in mr grasso was one of the original shareholders and founders of chuhak tecson a law firm based in chicago illinois from until mr grasso headed the firm’s tax practice and co-chaired the erisa practice he resigned in but remains of counsel to the firm mr schmidt’s referral network includes mr grasso and chuhak tecson mr grasso first became aware of the transaction now known as the son- of-boss transaction in the mid 1990s around that time he read an article about the transaction and helmer v commissioner tcmemo_1975_160 then in mr grasso accompanied one of his clients to a meeting with a financial in 136_tc_67 n we described son-of-boss transactions as follows son-of-boss deals come in different varieties but they all involve the transfer of assets along with significant liabilities to a partnership with the goal of increasing basis in that partnership the liabilities are not completely fixed at the time of transfer so the partnership ignores them in computing basis this results in high-basis assets that produce large tax--but not out-of- pocket--losses in helmer v commissioner tcmemo_1975_160 we held that a contingent obligation such as a short or sold option is not a liability under sec_752 because a partnership’s obligation under the option does not become fixed until the option is exercised advisory firm to discuss the client’s possible engagement in a son-of-boss transaction at some point mr grasso reviewed a draft opinion letter setting out the strategy’s legal analysis and he found that legal analysis to be consistent with his understanding of the tax laws he also received the documents necessary to implement the transaction mr grasso’s client proceeded with the transaction which the internal_revenue_service did not challenge although mr grasso understood the potential tax benefits associated with a son-of-boss transaction he was not familiar with the economics of the underlying transaction mr grasso spoke with a number of his clients who had experience trading options currencies and commodities and after those discussions it was his understanding that it would be difficult for casual investors to make money without retaining the services of someone with experience in those areas eventually he attempted to engage in his own son-of-boss transaction using the documents he had previously obtained but he abandoned the effort once he realized that he lacked an understanding of the requisite trading activities in mr grasso served as trustee of the dennis ahrens irrevocable_trust during that year mr grasso in his capacity as trustee of the ahrens trust entered into a son-of-boss transaction structured and implemented by the law firm jenkens gilchrist on or around date jenkens gilchrist mailed to mr grasso at dennis ahrens’ home address an opinion letter discussing the federal tax consequences of the ahrens trust’s son-of-boss transaction altheimer gray in the 1990s mr schmidt had a strategic partnership with altheimer gray mr schmidt referred his clients to john buttita the head of the firm’s estate_planning practice area and mr buttita did the same for mr schmidt altheimer grey also handled mr schmidt’s personal legal needs before he retained mr grasso as counsel drafting mr schmidt’s will and setting up his irrevocable_life_insurance_trust during the time that mr schmidt maintained a referral relationship with altheimer gray erwin mayer worked as a tax attorney at the firm mr mayer worked under mr buttita and mr schmidt believes that mr mayer worked on assignments for approximately three of mr schmidt’s clients in late date mr mayer left altheimer gray for a position in jenkens gilchrist’s chicago office altheimer gray dissolved in and son-of-boss transactions mr schmidt engaged in two variants of the son-of-boss transaction once in and again in mr schmidt used the transaction which the irs did not challenge to offset substantial amounts of schmidt financial’s and business income the transaction which is before the court in this case would have reduced schmidt financial’s total income by nearly dollar_figure million over and mr schmidt’s son-of-boss transaction in mr schmidt became aware that a transaction existed that would allow a person to claim significant tax losses without matching economic losses mr schmidt wanted to learn more and he set up a meeting with mr mayer whom he was referred to by mr buttita at the meeting which occurred before date mr mayer explained to mr schmidt how the transaction would be structured and why he considered it to be legal mr mayer also explained that mr schmidt could make a large profit by hitting the sweet spot and he drew on a son-of-boss transactions typically yield capital losses but schmidt financial offset ordinary_income by attaching the high basis to foreign_currency and taking the position on its returns that the foreign_currency_transactions produced an ordinary_loss see sec_988 sec_1_988-3 income_tax regs see infra note dry erase board diagrams of the various entities and how the transaction would be structured mr mayer also provided mr schmidt with a redacted opinion letter to reviewdollar_figure mr schmidt thought the transaction sounded very complicated and he left the meeting without an understanding of how it worked following the meeting mr schmidt took the information he had received from mr mayer including the redacted opinion letter and gave it to mr grasso mr grasso reviewed the redacted opinion letter and told mr schmidt that a client of his had engaged in a similar transaction that the irs had not challenged and legal authority existed that supported the legitimacy of the transaction mr grasso did not provide mr schmidt with a written opinion letter but he did charge mr schmidt for the time he spent reviewing the redacted opinion letter it is not clear whether mr grasso informed mr schmidt that he planned on engaging or already had engaged in a jenkens gilchrist son-of-boss transaction on behalf of the ahrens trust after his discussion with mr grasso mr schmidt called mr mayer and told him that he would like to implement the transaction although mr mayer had told the redacted opinion letter did not contain any facts or information specific to mr schmidt it did contain a general legal analysis mr schmidt that he could earn a profit in addition to creating tax losses mr schmidt entered into the transaction for the tax savings mr schmidt paid jenkens gilchrist a dollar_figure fee for structuring and implementing the transaction jenkens gilchrist determined the amount of its fee on the basis of the tax savings expected to be procured by the transaction and mr schmidt was aware of this mr schmidt understood that in return for part of the fee paid to jenkens gilchrist he would receive an opinion letter intended to prevent the imposition of penalties should the irs not respect the transactiondollar_figure jenkens gilchrist structured and implemented the transaction as follows mr schmidt formed jeska llc a single-member limited_liability_company and jeska investment partners a partnership mr schmidt owned a interest in jeska investment partners and his ex-wife and two children owned the remaining mr mayer told mr schmidt that jeska investment partners needed to be liquidated before the end of to give mr schmidt the intended tax benefits on date jeska llc through mr schmidt entered into long and short digital foreign_currency option positions on the euro with deutsche bank ag new york the long option called for jeska llc to pay a premium of dollar_figure million and in exchange deutsche bank agreed to pay jeska llc dollar_figure million if the spot_rate on the euro u s dollar exchange rate was less than or equal to dollar_figure13 per euro on date the short option called for deutsche bank to pay a premium of dollar_figure million and in exchange jeska llc agreed to pay deutsche bank dollar_figure million if the spot_rate on the euro u s dollar exchange rate was less than or equal to dollar_figure11 per euro on date mr schmidt had no knowledge of the options’ terms continued mr schmidt testified that he made a dollar_figure profit as a result of the foreign_currency option transactiondollar_figure however he later admitted that his profit did not consider the dollar_figure fee he paid jenkens gilchrist or the fees he paid for the preparation of his tax returns reporting the transaction dennis blevit prepared mr schmidt’s tax returns from the early 1980s to mr blevit did not understand the son-of-boss transaction however continued and did not carefully read the confirmation statement he received from deutsche bank on date jeska llc through mr schmidt contributed the long and short options to jeska investment partners on date jeska investment partners purchased japanese yen on date the long and short options expired on date mr schmidt transferred his interest in jeska investment partners to schmidt financial on date jeska investment partners was dissolved and liquidated and all of the japanese yen were distributed to schmidt financial in liquidation of its partnership_interest schmidt financial took a basis in the japanese yen equal to its claimed basis in jeska investment partners on date schmidt financial sold of the japanese yen it had received upon liquidation of jeska investment partners in schmidt financial sold the remaining japanese yen it is not clear whether mr schmidt actually made a dollar_figure profit before considering fees paid in relation to the transaction respondent contends that mr schmidt paid a dollar_figure net premium and the options expired out-of-the-money thus according to respondent mr schmidt could not have earned a profit even without considering any fees paid and he informed mr schmidt that he could not prepare his form_1040 u s individual_income_tax_return for or schmidt financial’s form_1120s u s income_tax return for an s_corporation for mr schmidt informed mr mayer of this and mr mayer referred mr schmidt to robert goldstein of american express and business tax systems mr mayer told mr schmidt that mr goldstein had prepared tax returns for others who had engaged in the jenkens gilchrist transaction mr goldstein prepared the relevant tax returns for mr schmidt on schmidt financial’s form_1120s mr schmidt reported an ordinary_loss of dollar_figure from schmidt financial’s sale of the japanese yen as a result schmidt financial’s form_1120s reflected a loss of dollar_figure instead of income of roughly dollar_figure in the remaining japanese yen were sold and as a result additional business income sheltered jenkens gilchrist pays mr schmidt referral fees in gerald risch then a client of mr schmidt sold his business and recognized a significant capital_gain shortly thereafter mr risch and mr schmidt discussed the possibility of having mr risch engage in a jenkens gilchrist son-of-boss transaction in an attempt to shelter the capital_gain he had recognized on the sale of his business it is not clear who first brought up the transaction but at some point mr schmidt recommended mr mayer and jenkens gilchrist mr schmidt introduced mr risch to messrs goldstein and mayer and eventually mr risch decided to implement the transaction in a letter dated date mr schmidt billed jenkens gilchrist for a dollar_figure referral fee related to mr risch’s transaction the letter which had the subject line capital_gain minimization stated that mr schmidt would receive his referral fee once jenkens gilchrist received its fee from mr risch from date to mr schmidt referred eight other individuals to mr mayer and mr schmidt received referral fees from jenkens gilchrist for each person he referreddollar_figure the amounts of mr schmidt’s referral fees changed depending on how much mr mayer received in all mr schmidt received referral fees of dollar_figure from jenkens gilchrist mr schmidt did not tell the clients he referred to jenkens gilchrist that he received referral fees in the summer leading up to the sale bdo seidman the accounting firm used by mr risch’s business described a transaction similar to the jenkens gilchrist transaction in which mr risch could engage thus when mr risch met with mr schmidt in november mr risch had already learned that a transaction existed that would allow him to attempt to reduce his tax_liability without incurring a matching economic loss mr schmidt received dollar_figure for referring dennis ahrens to jenkens gilchrist it is unclear whether this referral is for the transaction entered into by mr grasso as trustee of the ahrens trust at some point not clear from the record the irs challenged mr risch’s transaction in mr risch learned from his attorney that mr schmidt had profited from mr risch’s engaging in the transaction mr risch’s attorney mailed mr schmidt a letter threatening to sue him and mr schmidt returned the dollar_figure that mr schmidt had received from jenkens gilchristdollar_figure mr risch also received from mr goldstein all of the fees mr risch had paid mr goldstein to prepare his tax returns although the irs challenged at least some of the transactions engaged in by those individuals mr schmidt referred to jenkens gilchrist mr schmidt did not return to anyone other than messrs risch and nash the referral fees he had received son-of-boss transaction in after having disposed of the foreign_currency acquired in the transaction and sold in and to create the claimed tax losses mr schmidt decided to engage in another jenkens gilchrist son-of-boss transaction he called mr mayer informed him of his decision inquired as to whether the transaction remained viable and asked whether it made sense to implement it mr mayer explained that the irs had issued notice_2000_44 mr schmidt also returned a dollar_figure referral fee he had received for referring dale nash mr risch’s business partner to jenkens gilchrist c b and the law had changed but a similar transaction could be structured that would result in the same benefits mr schmidt did not read notice_2000_44 supra nor did he understand mr mayer’s explanation of how the transaction would differ from the transaction mr mayer as he had in gave mr schmidt a redacted opinion letter to review the redacted opinion letter contained a generic legal analysis that discussed notice_2000_44 supra but no facts representations or statements specific to mr schmidt’s potential transaction mr schmidt gave the redacted opinion letter to mr grasso and asked him to review it and determine whether the transaction remained viabledollar_figure mr grasso told mr schmidt that he did not see a problem with the transaction mr grasso billed mr schmidt for the time he spent reviewing the redacted opinion letter but he did not give mr schmidt a written opinion letter mr schmidt decided to proceed notice_2000_44 2000_2_cb_255 was issued on date and published in the internal_revenue_bulletin on date notice_2000_44 2000_36_irb_255 the notice warned taxpayers of transactions calling for the simultaneous purchase and sale of offsetting options which were then transferred to a partnership the notice stated that the purported losses from such offsetting option transactions did not represent bona_fide losses reflecting actual economic consequences and that deductions for the purported losses were not allowable for federal tax purposes although the redacted opinion letter did not contain a law firm’s name mr grasso knew it came from jenkens gilchrist mr schmidt’ sec_2001 transaction was very similar to his transaction he paid jenkens gilchrist dollar_figure to structure and implement the transaction a fee based on the amount of his expected tax savings and he used the services of deutsche bank to assist with the underlying transaction that ultimately would lead to the claimed tax losses instead of entering into long and short options with deutsche bank jeska llc entered into long and shorts swaps19 with the bank this time deutsche bank recommended that mr schmidt use the japanese yen as the foreign_currency involved in the underlying transaction deutsche bank also told mr schmidt that he could hit the sweet spot and make millionsdollar_figure dr steven mann see infra p described the long and short swaps as follows a swap is a generic term that can describe any number of different transaction structures in the case of the two digital swap transactions that comprise the jeska transaction each swap transaction calls for one party to make a series of payments to the other party in exchange for the payments the party making the payments receives two digital put options the sweet spot refers to the possibility of making a large profit if the swaps hit just right dr steven mann see infra p testified that jeska llc had theoretical chances of and of hitting the sweet spots however because deutsche bank was the calculating agent ie deutsche bank determined whether the sweet spot was hit and it would owe mr schmidt millions the actual probability of the sweet spot payoffs was zero taking into consideration the fees paid to structure and implement the transaction dr mann concluded that jeska llc had a theoretical probability of a loss and a actual probability of a loss as with the transaction mr schmidt needed a partnership to which jeska llc could contribute the long and short swaps on date jeska llc and schmidt financial formed sas a purported partnership with jeska llc the partner and schmidt financial the partner the partnership_agreement prepared by jenkens gilchrist without input from mr schmidt was nearly identical to the partnership_agreement the only difference being the parties’ namesdollar_figure mr schmidt did not read the partnership_agreement on date jeska llc and deutsche bank entered into the digital swap transaction with jeska llc purchasing long and short swapsdollar_figure respondent argues that sas was not a partnership for tax purposes we use the terms partnership partner and related terms for convenience for example both the and partnership agreements stated that one of the purposes of the partnerships was to ensure centralized control of the partnership assets and other possible investments including the voting thereof when questioned by respondent about the partnership_agreement mr schmidt admitted that he did not tell mr mayer anything about centralized control_over partnership assets nor did he have any idea why centralized control_over partnership assets would be important jeska llc paid deutsche bank dollar_figure5 million to enter into the long swap the terms of the long swap required jeska llc to pay deutsche bank of dollar_figure million dollar_figure on date and again on date in continued the termination_date for both swaps was date when they would expire out-of-the-money as a result jeska llc lost dollar_figure from the transaction not including the fees paid to jenkens gilchrist and mr goldsteindollar_figure on date sas purchased dollar_figure worth of foreign_currency on date jeska llc transferred its partnership_interest in sas to schmidt financial thereby causing sas to liquidate schmidt financial then received the foreign_currency in liquidation of its interest in sas and with a basi sec_23 continued exchange deutsche bank agreed to pay jeska llc of dollar_figure million if the japanese yen u s dollar exchange rate on date was greater than or equal to dollar_figure japanese yen per u s dollar and of dollar_figure million if the japanese yen u s dollar exchange rate on date was greater than or equal to dollar_figure japanese yen per u s dollar deutsche bank paid dollar_figure5 million to enter into the short swap the terms of the short swap required deutsche bank to pay jeska llc of dollar_figure million dollar_figure on date and again on date in exchange jeska llc agreed to pay deutsche bank of dollar_figure million if the japanese yen u s dollar exchange rate on date was greater than or equal to dollar_figure japanese yen per u s dollar and of dollar_figure million if the japanese yen u s dollar exchange rate on date was greater than or equal to dollar_figure japanese yen per u s dollar the dollar_figure loss is calculated as follows dollar_figure deutsche bank’s fee to enter into the short swap dollar_figure amount received as a result of deutsche bank’s agreeing to pay jeska llc of dollar_figure million on date and again on date - dollar_figure jeska llc’s fee to enter into the long swap - dollar_figure amount owed to deutsche bank as a result of agreeing to pay deutsche bank of dollar_figure million on date and again on date equal to its alleged basis in sas dollar_figure on date schmidt financial sold of its foreign_currency and in schmidt financial sold the remaining amounts of foreign_currency because schmidt financial took the foreign_currency with an inflated basis that included amounts purportedly representing the values of the swaps the subsequent sales of the foreign_currency created the claimed tax losses that schmidt financial reported on it sec_2001 and sec_2002 tax returns reporting the son-of-boss transaction mr goldstein prepared the relevant tax returns for mr schmidt sas filed a form_1065 u s return of partnership income for the period beginning date and ending date on that form_1065 accompanying attachments and schedules k-1 for jeska llc and schmidt financial sas reported the following transactions jeska llc made capital contributions of dollar_figure sas recognized a dollar_figure loss on the long and short swaps sas purchased foreign_currency with a cost and fair_market_value of dollar_figure jeska llc transferred its interest in sas to schmidt financial and as a result treated schmidt financial as having a capital_account of dollar_figure ie jeska llc’s initial capital_contribution of dollar_figure minus the dollar_figure loss schmidt financial received in a liquidating_distribution dollar_figure of foreign_currency and other decrease due to liquidation of dollar_figure on schmidt financial’ sec_2001 form_1120s it reported an ordinary_loss of dollar_figure from the sale of of the foreign_currency it had received from sas schmidt financial then reduced its dollar_figure of business income by the dollar_figure loss and the lower amount of total income flowed through to mr schmidt on schmidt financial’ sec_2002 form_1120s it reported an ordinary_loss of dollar_figure from the sale of the remaining foreign_currency schmidt financial then reduced its dollar_figure of business income by the dollar_figure loss and the lower amount of total income flowed through to mr schmidt mr schmidt receives opinion_letters for and on or around date and on or around date jenkens gilchrist provided mr schmidt with opinion_letters discussing the federal tax consequences of the son-of-boss transaction for mr schmidt’ sec_2001 and sec_2002 tax years respectively each opinion letter contained a facts section representations upon which the opinion was based and a legal analysis mr schmidt did not read the opinion_letters and he admits that none of the representations stated in the opinion_letters is truedollar_figure mr schmidt would not have proceeded with the transaction without being assured that he would receive opinion_letters from jenkens gilchrist expert witness at trial respondent called dr steven mann to testify as an expert witness and the court accepted dr mann as an expert in financial economics dr mann is an associate professor of finance and beesley fellow in finance at the m j neeley school of business at texas christian university where he has been on the faculty since dr mann also has held appointments as a visiting researcher at the u s commodity futures trading commission and he has been teaching classes focusing on options and derivatives since irs issues notice of final_partnership_administrative_adjustment fpaa to sas on date the irs issued sas an fpaa for the period november to date in which it proposed to adjust to zero the following items capital contributions jeska llc’s outside partnership basis schmidt for example the opinion letter states that y ou entered into the swaps for substantial nontax business reasons you contributed your interests in the swaps to the partnership for substantial nontax business reasons your contribution of your interest in the partnership to schmidt financial was made for substantial nontax business reasons financial’s outside_basis distributions of money and property other decreases due to liquidation and other portfolio_income loss the fpaa also determined that sas did not exist for federal tax purposes and asserted penaltiesdollar_figure schmidt financial in its capacity as tax_matters_partner for sas filed a timely petition with this court contesting the determinations made in the fpaa schmidt financial has conceded the numerical adjustments set forth in the fpaa see supra note thus the only remaining question is whether the partnership has a sec_6664 reasonable_cause good_faith defense--based upon reliance on advice from mr mayer the jenkens gilchrist opinion letter advice from mr grasso and or advice from mr goldstein--to the accuracy-related_penalties the commissioner asserts under sec_6662 opinion i venue for appeal sas liquidated and dissolved on date and schmidt financial filed the petition in this case in thus the partnership did not have a respondent determined that any underpayments of tax due as a result of the adjustments to sas’ partnership items are attributable to a gross_valuation_misstatement negligence or disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement principal_place_of_business at the time the petition was filed and this case is appealable to the court_of_appeals for the district of columbia circuit see sec_7482 flush language dollar_figure ii whether sas and its transactions should be disregarded for tax purposes respondent determined in the fpaa that sas should be disregarded for tax purposesdollar_figure the existence of a valid partnership is a partnership_item petaluma fx although it is a partner that files a petition_for_readjustment of partnership items see sec_6226 in the case of a petition under sec_6226 the proper venue for appeal is the court_of_appeals for the circuit in which is located the partnership’s principal_place_of_business at the time the petition is filed sec_7482 because sas had no principal_place_of_business at the time the petition was filed the proper venue for appeal absent an agreement in writing is the court_of_appeals for the district of columbia circuit sec_7482 and schmidt financial argues that this case is appealable to the court_of_appeals for the seventh circuit because there was an agreement in writing the parties stipulated that at the time of the filing of the petition in this case the address of sas investment partners schmidt financial group inc tax_matters_partner hereinafter ‘sas investment partners’ or ‘petitioner’ was green acre drive northbrook illinois respondent counters that schmidt financial’s contention arises from a misreading of the stipulation of facts ie the parties stipulated that schmidt financial not sas existed and maintained a place of business at the time the petition was filed we agree with respondent and add that sas dissolved in 2001--a fact neither party contests--and therefore could not have had an illinois address when the petition was filed in sum sas had no principal_place_of_business when the petition was filed and we do not find that both parties intended to make the court_of_appeals for the seventh circuit the venue for appeal see sec_7482 respondent made a number of determinations regarding sas and its partners under the title of exhibit a--explanation of items the first continued partners llc v commissioner 591_f3d_649 d c cir aff’g in part rev’g in part and remanding 131_tc_84 where as here the existence of a partnership is challenged we look to see whether the partners truly intended to join together for the purpose of carrying on business and sharing in the profits or losses or both andantech l l c v commissioner tcmemo_2002_97 aff’d in part remanded in part 331_f3d_972 d c cir see also 42_tc_1067 therefore while all circumstances are to be considered the essential question is whether the parties intended to and did in fact join together for the present conduct of an undertaking or enterprise ‘business activity’ excludes activity whose sole purpose is tax_avoidance andantech l l c v commissioner tcmemo_2002_97 see also 201_f3d_505 d c cir aff’g tcmemo_1998_305 mr schmidt formed sas solely to enable schmidt financial to claim an inflated basis in the foreign_currency it received upon liquidation although the continued determination in the explanation of items is that sas was not a partnership in fact the second and third determinations are to the effect that if sas was otherwise a partnership it had no business_purpose other than tax_avoidance lacked economic_substance constituted an economic sham for federal_income_tax purposes and was abusive under sec_1_701-2 income_tax regs partnership_agreement for sas states that sas was formed to invest the partnership’s assets and ensure centralized control of the partnership assets and other possible investments we find this language to be mere window dressing placed in the partnership_agreement in an attempt to provide a legitimate business reason for sas’ formation mr mayer drafted the partnership_agreement without input from mr schmidt as to the partnership’s business purposes and mr schmidt signed where requested without reading the partnership agreementdollar_figure the record reveals that sas was not created for the purpose of carrying_on_a_trade_or_business but rather as part of a tax_shelter that would allow schmidt financial to receive partnership property with an inflated basis consequently we will not recognize sas as a partnership for federal_income_tax purposes iii jurisdiction over penalties having decided that sas is disregarded for federal_income_tax purposes we have jurisdiction to determine the validity of partnership-level defenses to accuracy- related penalties respondent determined in connection with schmidt financial’s sales of the foreign_currency in and see tigers eye trading llc v had mr schmidt done a cursory review of the partnership_agreement he would have noticed that it was nearly identical to the partnership_agreement for jeska investment partners including identical sections titled purposes commissioner t c ___ ___ slip op pincite date holding that where as here the overstatement of a purported partner’s basis in property received upon liquidation of a disregarded partnership is attributable to claiming that capital contributions were made to the partnership the underpayment_of_tax resulting from the sale of that property is attributable to the reduction to zero of the claimed capital contributions to the partnership and the court has jurisdiction to determine the applicability of the gross_valuation_misstatement penalty to the loss resulting from the sale of the property iv sec_6662 penalties and reasonable_cause defense sec_6662 and b and provides that a taxpayer may be liable for a accuracy-related_penalty on the portion of an underpayment of income_tax attributable to among other things negligence or disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement sec_6662 increases the rate to a rate to the extent that the underpayment is attributable to a gross_valuation_misstatement an accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment_of_tax for which a taxpayer had reasonable_cause and acted in good_faith sec_6664 respondent determined in the fpaa that any underpayments of tax due as a result of the adjustments to sas’ partnership items were subject_to penalty under sec_6662 schmidt financial does not deny that the accuracy-related_penalties apply in accordance with their terms however it contends that there is a partnership-level defense to the imposition of those penalties at the partner level because the partnership sas meets the reasonable_cause exception of sec_6664 pursuant to sec_6664 an accuracy-related_penalty under sec_6662 may not be imposed with respect to any portion of an underpayment_of_tax for which sas through mr schmidt’s actions had reasonable_cause and acted in good faithdollar_figure schmidt financial has the burden of proving reasonable_cause see 116_tc_438 a reliance on mr mayer or the jenkens gilchrist opinion schmidt financial first argues that penalties should not be imposed because mr schmidt relied on the advice of mr mayer and the jenkens gilchrist opinion letter although a taxpayer’s reliance on the advice of a professional may constitute we determine the application of the reasonable_cause defense in this partnership-level proceeding because schmidt financial claims that the defense applies on the basis of mr schmidt’s actions as sas’ de_facto managing partner see am boat co llc v united_states 583_f3d_471 7th cir ltd v commissioner t c pincite 129_tc_8 rovakat llc v commissioner tcmemo_2011_225 reasonable_cause and good_faith see 115_tc_43 aff’d 299_f3d_221 3d cir see also sec_1 c income_tax regs reliance may be unreasonable when it is placed on advice of a promoter ie an ‘adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction’ 136_tc_67 quoting tigers eye trading llc v commissioner t c memo schmidt financial draws our attention to am boat co llc v united_states 583_f3d_471 7th cir a case involving good_faith reliance on advice from the same erwin mayer discussed above in am boat co llc the court_of_appeals for the seventh circuit affirmed a district court’s determination that american boat through its managing partner reasonably relied on the advice of mr mayer who had incorporated a son-of-boss transaction into american boat’s legitimate business reorganization id pincite in upholding the district court’s finding of reasonable_cause the court_of_appeals found relevant that the managing partner had previously used mr mayer’s services to establish an estate plan and at that time mr mayer was a reputable attorney at altheimer gray id the court_of_appeals also found no reversible error in the district court’s finding that the managing partner had no reason to know that mr mayer had a conflict of interest that would have made reliance on his opinion unreasonable id pincite schmidt financial argues that like the managing partner in am boat co llc mr schmidt also used mr mayer’s estate_planning services before entering into the son-of-boss transaction and therefore had no reason to question the legitimacy of the transaction or the jenkens gilchrist opinion letter we disagree and we find that any reliance mr schmidt placed on mr mayer’s advice or the jenkens gilchrist opinion letter lacked good_faith to begin there is no question that mr mayer was a promoter of the son-of-boss transaction he participated in structuring the transaction arranged the entire deal provided a copy of the opinion letter and profited from selling the transaction to numerous clients see ltd v commissioner t c pincite mr mayer also based his fee for the services he provided on a percentage of the tax benefits he produced something he did not do in calculating his fee for the services he provided american boat see am boat co llc f 3d pincite we also find that mr schmidt was aware that mr mayer was promoting the transaction and therefore mr schmidt could not in good_faith rely on any advice given or opinion issued by mr mayer cf am boat co llc 583_f3d_471 mr mayer arranged a similar son-of-boss transaction for mr schmidt two years before the transaction at issue and mr schmidt referred eight of his clients to mr mayer so that they could engage in similar transactions for doing so mr schmidt received a percentage of mr mayer’s fee which mr schmidt knew was based on a percentage of the tax benefits produced because mr mayer promoted the transaction and mr schmidt knew of his conflict of interest mr schmidt on behalf of sas could not rely on mr mayer’s advice or the jenkens gilchrist opinion letter in good_faith b reliance on mr grasso schmidt financial next argues that mr schmidt reasonably relied on mr grasso’s advice in entering into the son-of-boss transaction a taxpayer’s reliance on the advice of a professional may constitute reasonable_cause and good_faith where the taxpayer proves by a preponderance_of_the_evidence that the taxpayer reasonably believed that the professional upon whom the reliance was placed was a competent adviser with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite see also sec_1_6664-4 income_tax regs we believe that mr schmidt found mr grasso to be a competent adviser with sufficient expertise to justify reliance and we do not find this belief to be unreasonable however we do not find that mr grasso based his oral advice on all necessary and accurate information nor do we find that mr schmidt actually relied in good_faith on mr grasso’s judgment the advice upon which the taxpayer claims reliance must be based upon all pertinent facts and circumstances and the law as it relates to those facts and circumstances sec_1_6664-4 income_tax regs we do not find this to be the case here mr grasso advised mr schmidt as to the transaction after reviewing only a redacted opinion letter that contained no facts or information specific to sas thus mr grasso based his advice on none of the pertinent facts or circumstances and certainly not all pertinent facts and circumstances moreover mr grasso understood the importance of the underlying facts as to whether the transaction would be respected stating at trial that you always have to be concerned about the economic circumstances you have to have a bona_fide transaction however he advised mr schmidt on the redacted opinion’s legal analysis without any knowledge of the facts that would determine whether a bona_fide transaction existed mr grasso also stated at trial that had he believed the transaction stood no chance of making a profit he would have advised mr schmidt differently mr grasso however did not base his belief regarding the transaction’s profit potential on anything other than in his experience people routinely made money in option trading dr mann’s expert report concluded that because deutsche bank controlled whether the sweet spot would be hit the transaction had no actual chance of earning a profit in sum mr grasso did not base his opinion upon all necessary facts and circumstances we also find that mr schmidt did not rely in good_faith on mr grasso’s judgment mr schmidt is a highly successful and sophisticated businessman who runs his own business he holds an accounting degree and is a certified financial planner mr schmidt may not be a federal_income_tax expert but we find it hard to believe that he did not know that the transaction was improper especially in light of his experience knowledge and education see sec_1 b income_tax regs moreover when mr schmidt engaged in the transaction he knew exactly what he was investing in--a transaction that would allow him to shelter his income without a corresponding economic loss after mr risch entered into his transaction in mr schmidt mailed mr mayer an invoice with the subject line capital_gain minimization additionally mr schmidt paid mr mayer a fee based on his tax savings not based on any profit realized as a result of the transaction we also find that mr schmidt engaged in the transaction solely to create tax losses and his claim that he entered into the transaction to make money and reduce his tax_liability is contradicted by the evidence first during the irs’ investigative interview of mr schmidt he admitted that he entered into the transaction primarily to create tax losses second mr schmidt claimed that he entered into the transaction because he made a profit in however when taking into consideration the dollar_figure fee he paid mr mayer mr schmidt did not make a profit he lost more than dollar_figure we would think someone with as much business acumen as mr schmidt would consider fees paid in relation to the underlying transaction in determining whether he made a profit accordingly any reliance mr schmidt claims to have placed on mr grasso’s oral advice following his review of the redacted opinion letter that contained no facts is not reasonable nor did mr schmidt rely in good_faith on mr grasso’s advicedollar_figure v conclusion we conclude that sas through mr schmidt does not meet the reasonable_cause defense of sec_6664 in reaching our holding we have considered all arguments made and to extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent to the extent schmidt financial argues that mr schmidt relied on mr goldstein’s advice as to the tax treatment of the transaction we find for the reasons stated above that mr schmidt did not rely in good_faith on mr goldstein’s advice additionally by mr schmidt was well aware that mr mayer and jenkens gilchrist were promoters of the son-of-boss transaction and it was mr mayer who referred mr schmidt to mr goldstein thus any reliance mr schmidt claims to have placed on mr goldstein is not reasonable or supported by the record
